UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 21) POINTER TELOCATION LTD. (Name of Issuer) Ordinary Shares, NIS 3.00 par value per share M7946T104 (Title of Class of Securities) (CUSIP Number) Orly Tsioni, Adv. Yigal Arnon & Co. 1, Azrieli Center Tel-Aviv 67021, Israel +972-3-608-7851 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 25, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) CUSIP No. M7946T104 13D/A Page 2 of 7 1 NAMES OF REPORTING PERSONS: DBSI Investments Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS:N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS: OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 8 SHARED VOTING POWER: 9 SOLE DISPOSITIVE POWER: 10 SHARED DISPOSITIVE POWER: 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 30.24% (1) 14 TYPE OF REPORTING PERSON: CO (1)Based on a number of 7,688,564 Ordinary Shares outstanding as of the date hereof. 2 of 7 CUSIP No. M7946T104 13D/A Page3 of 7 1 NAMES OF REPORTING PERSONS: Barak Dotan I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS:N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS: OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: - 8 SHARED VOTING POWER: 9 SOLE DISPOSITIVE POWER: - 10 SHARED DISPOSITIVE POWER: 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 30.24% (1) 14 TYPE OF REPORTING PERSON: IN (1)Based on a number of 7,688,564 Ordinary Shares outstanding as of the date hereof. 3 of 7 CUSIP No. M7946T104 13D/A Page4 of 7 1 NAMES OF REPORTING PERSONS: Yossi Ben Shalom I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS:N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS: OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: - 8 SHARED VOTING POWER: 9 SOLE DISPOSITIVE POWER: - 10 SHARED DISPOSITIVE POWER: 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 30.24% (1) 14 TYPE OF REPORTING PERSON: IN (1)Based on a number of 7,688,564 Ordinary Shares outstanding as of the date hereof. 4 of 7 This Amendment No.21 to Schedule 13D is being filed on behalf of DBSI Investments Ltd. ("DBSI"), Barak Dotan and Yossi Ben Shalom (together, the “Reporting Persons”), relating to the ordinary shares (the “Ordinary Shares”) of Pointer Telocation Ltd., a corporation existing under the laws of Israel (“Pointer”). The original statement on Schedule 13D, and the previous amendments filed thereto, are hereby amended and supplemented as follows: Item 5.Interest in Securities of the Issuer. Item 5 is hereby amended and restated as follows: (a) (b)DBSI is the beneficial owner of 2,325,094 Ordinary Shares, constituting 30.24% of the outstanding Ordinary Shares. Messrs. Yossi Ben Shalom and Barak Dotan, by virtue of their relationship with and interests in DBSI, may be deemed to control DBSI and consequently share the beneficial ownership of 2,325,094 Ordinary Shares. DBSI holds the right to vote its 2,325,094 Ordinary Shares, which right is directed jointly by Messrs. Yossi Ben Shalom and Barak Dotan. (c)The list of all purchases or sales of Ordinary Shares by the Reporting Persons in the last 60 days is hereby amended by adding the following open market transactions made pursuant to DBSI’s 10b5-1 plan: Date Number of Shares Sold Average Selling Price* May 27, 2014 May 28, 2014 May 29, 2014 May 30, 2014 June 2, 2014 June 3, 2014 June 4, 2014 June 5, 2014 June 6, 2014 9 June 20, 2014 June 23, 2014 June 24, 2014 June 25, 2014 June 26, 2014 June 27, 2014 June 30, 2014 (*) Upon request, the Reporting Person will provide the Staff with full information regarding the number of shares sold at each separate price. (d)Not applicable. (e)Not applicable. 5 of 7 Item 7.Materials to be Filed as Exhibits. Exhibit 1. Joint Filing Agreement (previously filed as Exhibit 1 to the Schedule 13D/A filed on January 16, 2014, which is incorporated by reference herein). 6 of 7 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:June 30, 2014 DBSI INVESTMENTS LTD. By: /s/ Barak Dotan /s/ Yossi Ben Shalom Name: Barak Dotan Yossi Ben Shalom Title:Director Director After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:June 30, 2014 By: /s/ Barak Dotan Name: Barak Dotan After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:June 30, 2014 By: /s/ Yossi Ben Shalom Name: Yossi Ben Shalom 7of 7
